Title: To Thomas Jefferson from John Bondfield, 18 April 1789
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 18 Apl 1789

I am honor’d with your favor of the 12th. We have at present in this Port the Ships Le Marquis de la fayette Cap. Cain belonging to Philada. a good Ship a good Captain, bound to Philada. The Duc de Penthievre with Tobacco from Norfolk to return so soon as discharged, a Good Ship. The Philadelphia from Baltimore unloading and will be ready in 10 or 15 Days. The Mercury her departure uncertain. Others are dayly expected from different States that you may rely of finding a Safe comodious Passage from hence without delay, add to which the New Establisht packets one to Sail the 15 of next month.
I shall be glad these circumstances may engage your taking this route. Mr. Short is not yet arrived here. I shall esteem the oppertunity of contributing all in my power to render his residence at this City agreable and shall communicate to him whatever may occur tending to promote our Commercial prosperity.
With regard to your official Dispatches they may be put under such Cover and thro channels that may escape the attention of administration, that the Departure of the Packets from hence may not prove an impediment to your puting to use the Establishment.

Notwithstanding the encouragement given by Gouvernment our Consumption of wheat is so considerable that we [are] threatend at this Day with an unexampled difficentcy. It is in Agitation to unload the ships in the harbour bound to the West Indies with flour. Unless considerable supplies arrive in a few Days we shall be without a bushel in Store and the Country is not in a State to Supply us. West Indies must soon have crying demands which will naturaly turn the Channel of the Exports from America to the Islands that we can make but a very Slender dependance of Supplys for this Market. All france appears to labour under the same Calamity that one province is not in a state to aid the others. The Spring will releive by Growing Vegitables a part of the subsistence but the appearances of the Growing Crop is far from promising abundance the Ensueing Winter may prove more trying than the Past. I have the Honor to be with due respect Sir Your most Obedient Servt,

John Bondfield

